Case: 18-40669     Document: 00515697366          Page: 1    Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 7, 2021
                                   No. 18-40669                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abraham Hernandez-Zavala,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                                No. 2:16-CR-35-1
                                No. 2:18-CV-37
                                No. 2:15-CR-883-1



   Before Jones, Smith, and Elrod, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Abraham Hernandez-Zavala, federal prisoner # 28801-298, appeals
   the summary dismissal of his pro se 28 U.S.C. § 2255 motion, in which he
   challenged his sentence for revocation of supervised release that resulted in
   an 18-month prison sentence to run consecutively with his sentence for illegal
   reentry.
          Hernandez-Zavala pleaded guilty of illegal reentry and pleaded true to
Case: 18-40669         Document: 00515697366               Page: 2      Date Filed: 01/07/2021




                                          No. 18-40669


   violating his conditions of supervised release. In his § 2255 motion, he as-
   serted that he received ineffective assistance of counsel and that his due pro-
   cess rights were violated. The district court summarily dismissed his motion,
   finding that his ineffective-assistance claims were meritless, his due process
   claims were meritless and procedurally barred, and his motion was untimely.
   Hernandez-Zavala appealed, contending, inter alia, that the district court
   erred in summarily dismissing his motion because the court did not address
   all of his claims and because the court denied him the opportunity to amend
   to state his claims with more specificity. This court issued a certificate of
   appealability (“COA”) in part, reasoning that it was debatable whether the
   district court erred in dismissing his motion without permitting him an
   opportunity to amend. 1
           We review factual findings in a denial of a § 2255 motion for clear error
   and issues of law de novo. United States v. Olvera, 775 F.3d 726, 728–29 (5th
   Cir. 2015). A district court’s denial of leave to amend a § 2255 motion is
   reviewed for abuse of discretion. United States v. Riascos, 76 F.3d 93, 94 (5th
   Cir. 1996) (per curiam).
           Before the dismissal of his § 2255 motion, Hernandez-Zavala never
   moved for leave to amend the motion. But he now avers that the district court
   erred in summarily dismissing his motion, contending that he should have


           1
             The COA did not expressly address whether the district court erred in dismissing
   Hernandez-Zavala’s § 2255 motion as untimely. The district court found that Hernandez-
   Zavala’s conviction became final on January 17, 2017, and that because he filed his petition
   on January 29, 2018, it was barred by the one-year statute of limitations under 28 U.S.C.
   § 2255(f). Hernandez-Zavala contends—and the government agrees—that his petition
   was, in fact, timely because this court denied his petition for rehearing on November 22,
   2016, and his conviction became final 90 days after that denial on February 20, 2017.
   Hernandez-Zavala is correct that his petition was timely, so the district court erred in find-
   ing it barred by limitations. See Clay v. United States, 537 U.S. 522, 532 (2003); United
   States v. Petty, 530 F.3d 361, 365 (5th Cir. 2008) (per curiam).




                                                 2
Case: 18-40669        Document: 00515697366              Page: 3      Date Filed: 01/07/2021




                                         No. 18-40669


   been permitted to state his claims with greater specificity. The government
   counters that district courts do not have a duty sua sponte to give § 2255 mov-
   ants a chance to amend their motions.
           We agree. A district court does not err in declining to offer sua sponte
   a § 2255 movant an opportunity to amend.
           In most of the cases that Hernandez-Zavala cites in support of his con-
   tention, the movants sought leave to amend before the dismissal of their
   § 2255 motions. 2 He also cites one other published opinion, United States v.
   Martinez, 181 F.3d 627 (5th Cir. 1999), to support his position. Although
   Martinez vacated and remanded to allow the movant to “state with greater
   specificity his complaints,” the court did not purport to impose a universal
   duty on district courts to provide sua sponte the chance to amend deficient
   § 2255 motions. Id. at 629. Indeed, Martinez did not address whether the
   movant had requested leave to amend before the dismissal. See id. at 628.
   Thus, Martinez does not establish a requirement to offer sua sponte a movant
   the opportunity to amend.
           Moreover, Hernandez-Zavala fails to state how he would cure his
   § 2255 motion if given the chance to amend. Outside the § 2255 context, we
   have held repeatedly that a district court does not abuse its discretion in dis-
   missing complaints where a plaintiff does not explain how he or she would
   amend. See, e.g., Benfield v. Magee, 945 F.3d 333, 339–40 (5th Cir. 2019).
   Although he requests the opportunity to state his claims with more specifi-
   city, Hernandez-Zavala does not explain what facts he would allege to do so.


           2
            See Riascos, 76 F.3d at 94−95; United States v. Rice, No. 99-20751, 1999 U.S. App.
   LEXIS 39531, at *1 (5th Cir. Dec. 27, 1999) (per curiam) (unpublished); United v. Alcantar,
   No. 98-20932, 1999 WL 422955, at *1 (5th Cir. May 25, 1999) (per curiam) (unpublished).
   In each of those cases, the movant either requested leave to amend before dismissal or in-
   cluded pleadings that reasonably should have been interpreted as requests to amend.




                                               3
Case: 18-40669     Document: 00515697366          Page: 4   Date Filed: 01/07/2021




                                   No. 18-40669


   Because the district court was not required to offer sua sponte the chance to
   amend and because Hernandez-Zavala does not explain how he would amend
   if given the opportunity, the court did not abuse its discretion in summarily
   dismissing the § 2255 motion.
          The judgment of dismissal is AFFIRMED.




                                        4